Citation Nr: 1330100	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  07-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2009 decision, the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated March 18, 2011, the Court vacated the Board's decision and remanded the case. The Veteran's claim was subsequently remanded by the Board in July 2011 and November 2011 for additional development of the record. 

In an October 2012, the Board denied the Veteran's claim for a compensable rating for headaches.  The Veteran appealed the Board's decision to the Court.  While the matter was pending before the Court, in June 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a June 2013 Order, the Court vacated the Board's October 2012 decision and remanded the matter for readjudication in light of the Joint Motion. The case is once again before the Board. 

In the above-mentioned October 2012 decision, the Board also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Based on the request of the parties in the Joint Motion, this issue was dismissed by the Court's June 2013 Order and is no longer in appellate status.

In the October 2012 decision, the Board also observed that the issue of entitlement to service connection for tinnitus has been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this appeal must be remanded for further development of the record.  

In the now-vacated October 2012 decision, the Board relied on a January 2012 VA examination which stated that the Veteran did not have prostrating attacks of migraine or non-migraine pain, but also indicated that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain. 

In the June 2013 Joint Motion, the parties observed that "although the Board noted the inconsistency in the examiner's findings, it did not adequately discuss it, or explain why clarification of the examination results was not necessary."  See the Joint Motion, page 3.  As a result, the parties agreed that the Board "the Board failed to provide adequate reasons or bases for its determination."  Id. at 1. 

As the January 2012 VA examination contains conflicting statements, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's headache disability.  Barr v. Nicholson, 21 Vet.App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and request that she provide information referable to all VA and non-VA treatment she has received for her headache disorder.  After securing any necessary authorization for release of information, the RO/AMC should obtain copies of any outstanding records from any identified health care provider.

All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's VA claims folder.

2. Then, the RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of her headache disorder. The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected headache disorder in terms of the applicable rating criteria.

The examiner should specifically comment as to whether the headaches are very frequent, prolonged, or completely prostrating, or are productive of severe economic inadaptability.  Complete rationale should accompany the opinion provided in the examination report. 

3. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


